Opinion
per Curiam,
The only question on this appeal is whether there was sufficient evidence of the defendant’s negligence to warrant submission of the case to the jury. Contributory negligence is in no way involved. The plaintiff’s decedent died, without regaining consciousness, from injuries received when struck by the defendant’s automobile while crossing the highway in front of his home at night. A presumption that the deceased was exercising due care at the time of the accident therefore attended the plaintiff’s case, nothing otherwise having been shown therein to impair the presumption.
The evidence amply justified the jury’s verdict. The indisputable physical facts in the case warranted an inference that the defendant was inattentive to his duty as the driver of the automobile that struck the decedent and that his inattention was the proximate cause of the accident. Nothing is to be gained by reiterating what Judge Barthold so ably demonstrated in such regard in the opinion for the learned court en bane upon refusing the defendant’s motion for judgment n. o. v.
Judgment affirmed.